Name: 98/400/EC: Commission Decision of 10 June 1998 amending Decision 97/830/EC imposing special conditions on the import of pistachios and certain products derived from pistachios originating in, or consigned from, Iran (notified under document number C(1998) 1509) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  trade policy;  Asia and Oceania;  health
 Date Published: 1998-06-20

 Avis juridique important|31998D040098/400/EC: Commission Decision of 10 June 1998 amending Decision 97/830/EC imposing special conditions on the import of pistachios and certain products derived from pistachios originating in, or consigned from, Iran (notified under document number C(1998) 1509) (Text with EEA relevance) Official Journal L 176 , 20/06/1998 P. 0037 - 0038COMMISSION DECISION of 10 June 1998 amending Decision 97/830/EC imposing special conditions on the import of pistachios and certain products derived from pistachios originating in, or consigned from, Iran (notified under document number C(1998) 1509) (Text with EEA relevance) (98/400/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs (1), and in particular Article 10(1) thereof,After consulting the Member States,Whereas the Commission, in Decision 97/830/EC (2) adopted measures imposing special conditions on the importation of pistachios and certain products derived from pistachios originating in, or consigned from Iran;Whereas it is necessary to add to Annex II to the abovementioned points of entry for France, Ireland, Italy and Austria through which pistachios and certain products derived from pistachios originating in, or consigned from Iran may be imported;Whereas therefore for the sake of clarity Annex II should be replaced,HAS ADOPTED THIS DECISION:Article 1 Annex II to Decision 97/830/EC is hereby replaced as follows:'ANNEX IIList of points of entry through which pistachios and products derived from pistachios originating in, or consigned from Iran may be imported into the European Community>TABLE>Article 2 This Decision is addressed to the Member States.Done at Brussels, 10 June 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 175, 19. 7. 1993, p. 1.(2) OJ L 343, 11. 12. 1997, p. 30.